Citation Nr: 1446917	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was most recently before the Board in June 2012 and February 2013, at which time it was remanded for necessary development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's dental condition has had a direct and material detrimental effect on her service-connected depression and anxiety disability.


CONCLUSION OF LAW

The criteria for service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes have been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161(g) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. 38 C.F.R. § 3.381(a).

Specific to the Veteran's claim, however, outpatient dental services and treatment and related dental appliances, shall be furnished for a dental condition or disability which is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1712(a) (1) (D).

Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions, which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).  This is considered Class III eligibility. 38 C.F.R. § 17.161(g).

Factual Background and Analysis

As indicated above, the August 2013 decision, the Board granted service connection for tooth number 8 for outpatient dental treatment purposes, denied service connection for tooth number 8 for compensation purposes and denied entitlement to service connection for dental disabilities other than tooth number 8 for compensation purposes.  

The August 2013 Board decision also remanded the issue of entitlement to service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes for additional development to specifically address whether the Veteran's dental conditions had a "direct and material detrimental effect" on her service-connected depression and anxiety disability under 38 C.F.R. § 17.161(g) Class III.

Thus, the issue before the Board is whether service connection is warranted for a dental condition other than tooth number 8 for outpatient dental treatment purposes as a result of the Veteran's dental condition having a direct and material detrimental effect on the Veteran's service-connected depression and anxiety disability.

The Veteran has alleged that her dental problems, including related pain, have exacerbated her service-connected depression and anxiety.   The Veteran is service-connected for depressive disorder not otherwise specified (NOS) with anxiety at a 50 percent disability rating.

In a June 2010 treatment report, a VA licensed graduate social worker (LGSW) noted that the Veteran presented with complaints of depression related to the problems with her teeth.  The Veteran also reported back pain, cataracts, osteoarthritis, heart attack and stroke.  

In a September 2010 VA treatment note, a VA psychiatrist noted that the Veteran's stressors include "persistent and chronic mouth pain related to a fall while working detail in the Army."  The diagnosis was a mood disorder due to a general medical condition (chronic mouth pain).

An October 2010 VA psychology outpatient note indicated that the Veteran had a mood disorder due to a general medical condition.  The Veteran reported that the pain was keeping her down and that her current pain was from sciatica and angina.  

A February 2011 VA psychology outpatient note reported that the Veteran had a mood disorder due to a general medical condition.

The Veteran underwent a VA mental health examination in September 2011.  The diagnosis was depressive disorder NOS with anxiety.  The examiner noted that the Veteran had suffered from depression for several years and she attributed her symptoms to chronic skeletal pain and limitations associated with a motor vehicle accident during her service.  

Per the August 2013 Board remand instructions, the Veteran underwent a VA mental health examination in September 2013.  The examiner noted Axis I diagnoses of cognitive disorder NOS from a recent stroke and depressive disorder NOS with anxiety.  The examiner opined that a review of the Veteran's record indicates that the present examiner and other clinicians consistently attributed the Veteran's mood symptoms to the impact of various physical/medical conditions to which she is subject.  In that this influence was considered fully in the past, the examiner could not assert the impact of dental problems alone as likely as not creating an additional exacerbation of the Veteran's mood symptoms at this time.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes is warranted. 

In support of this conclusion, the Board initially notes that the June 2010 LGSW noted that the Veteran presented with complaints of depression related to the problems with her teeth while a VA psychiatrist in September 2010 diagnosed the Veteran with a mood disorder due to a general medical condition (chronic mouth pain).

The Board acknowledges that the September 2013 VA examiner seemingly provided a negative nexus opinion regarding the Veteran's dental condition and its effect on her service-connected psychiatric disabilities.  However, the September 2013 VA examiner did not specifically address whether the Veteran's dental conditions had a "direct and material detrimental effect" on her service-connected depression and anxiety disability.  Rather the examiner commented specifically on whether the Veteran's dental conditions alone created an additional exacerbation of the Veteran's mood symptoms.  Additionally, while the September 2013 VA examiner indicated that "a review of the Veteran's record indicates that the present examiner and other clinicians consistently attributed the Veteran's mood symptoms to the impact of various physical/medical conditions to which she is subject," the examiner did not address the opinions of the June 2010 LGSW or the opinion of the September 2010 VA psychiatrist who both determined that the Veteran's current depression was related to her teeth.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's dental conditions had a "direct and material detrimental effect" on her service-connected depression and anxiety disability.

Accordingly, the Board finds that the evidence is at least in equipoise as to a whether the Veteran's dental condition had direct and material detrimental effect on her service-connected psychiatric disability.  Therefore, the Board resolves any doubt on this matter in the Veteran's favor.  See 38 C.F.R. § 3.102.
 
Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes is warranted.  


ORDER

Entitlement to service connection for a dental condition other than tooth number 8 for outpatient dental treatment purposes is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


